BASTIAN, Senior Circuit Judge
(dissenting) :
Petitioners contended before the Commission that Section 74.1107 of the Commission’s rules is applicable to the proposal of intervenor and, therefore, a hearing was required; and further that, in any event, the Commission should require a hearing because of the potential impact on television broadcasting. Both of these contentions were overruled by the Commission, which, without a hearing, ordered that intervenor be authorized to carry the additional signals.
I agree with dissenting Commissioner Cox that petitioners have asserted sufficient facts to require a hearing to determine the question of whether “importation of distant signals (1) will, for all practical purposes, destroy any possibility of local television service for Dubuque itself, and (2) will, if coupled with similar importation into comparable communities in the area, have such cumulative impact as to undercut the economic base of the Cedar Rapids-Waterloo stations, with consequent impact on the quality of the service they can provide to their audiences.”
In my opinion the order of the Commission should be set aside and the case remanded with instructions to the Commission to hold an evidentiary hearing.